DETAILED ACTION
1.	Claims 1-6 have been presented for examination.
	Claims 7-9 have been cancelled.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Following Applicants amendments and arguments the previously presented 101 rejection is WITHDRAWN. The following is an examiner’s statement of reasons for allowance: claims 1-6 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically: 
	As per claim 1: … dividing the initial tread pattern into a plurality of partial patterns in a width direction of the tire; calculating variation amounts of characteristic values of the partial patterns with respect to a circumferential direction of the tire, based on the contact region, each of the characteristic values indicating a shape of a corresponding partial pattern; modifying the shapes of the partial patterns so as to reduce the variation amounts of the characteristic values of the partial patterns, as compared with the variation amounts before modification; calculating a total variation amount of weighted characteristic values of the at least two mutually adjacent partial patterns to relatively move the partial patterns along the circumferential direction of the tire so as to reduce a total variation amount of characteristic values of at least two mutually adjacent partial patterns, as compared with the total variation amount before movement; combining the partial patterns with each other to generate a simulated tread pattern of the tire…
	
The Examiner notes that the prior art of record, Zhu et al. U.S. Patent Publication No. 2012/0097301, recites the aspect of simulated tire patterns but does not disclose or suggest the combination of limitations specified in the independent claims as recited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA



July 31, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128